71873: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-29636: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71873


Short Caption:IN RE: PARENTAL RIGHTS AS TO S.L., N.R.B., H.R.B., W.C.B. C/W 71889Court:Supreme Court


Consolidated:71873*, 71889Related Case(s):71889


Lower Court Case(s):Clark Co. - Eighth Judicial District - D510944Classification:Civil Appeal - Family Law - Parental Termination


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:04/11/2018 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:04/11/2018How Submitted:After Oral Argument


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantDonald BrownRobert M. Draskovich, Jr.
							(The Draskovich Law Group)
						Michael I. Gowdey


Reference PartyH. R. B.


Reference PartyN. R. B.


Reference PartyS. L.


Reference PartyW. C. B.


RespondentH. R. B.Lauren D. Calvert
							(Bighorn Law/Las Vegas)
						


RespondentN. R. B.Lauren D. Calvert
							(Bighorn Law/Las Vegas)
						


RespondentS. L.Stephen J. Dahl
							(Legal Aid Center of Southern Nevada, Inc.)
						Amy B. Honodel
							(Legal Aid Center of Southern Nevada, Inc.)
						


RespondentState of Nevada Department of Family ServicesAmity C. Dorman
							(Clark County District Attorney/Juvenile Division)
						Janne M. Hanrahan
							(Clark County District Attorney/Juvenile Division)
						


RespondentW. C. B.Lauren D. Calvert
							(Bighorn Law/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/13/2016Filing FeeFiling Fee Paid. $250.00 from Turco & Draskovich, LLP.  Check no. 4529.


12/13/2016Notice of Appeal DocumentsFiled Notice of Appeal/Parental Termination/Counsel. Filed certified copy of notice of appeal.  (Notice re: parental termination expedited filing schedule issued to all counsel.)16-38659




12/14/2016Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED).


12/22/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/23/16, 05/24/16, 05/27/16, 08/15/16, 08/18/16, 08/19/16, 08/22/16, 08/25/16, 08/26/16, 08/29/16, 09/01/16, 09/08/16, 09/15/16, 09/23/16. To Court Reporter: Judge Cynthia Giuliani's Chambers.16-39861




01/04/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-00132




02/13/2017Order/ProceduralFiled Order Consolidating Appeals.  Appellants' Opening Briefs and Appendices due:  March 28, 2017.  fn1[Appellants are encourage to file a single appendix containing all documents necessary for both appeals.]17-05014




02/13/2017Transcript RequestFiled Certificate of No Transcript Request.17-05115




02/28/2017MotionFiled Appellant's Motion for Enlargement of the Briefing Schedule (Opening Brief). Nos. 71873/71889.17-06901




03/07/2017Order/ProceduralFiled Order Granting Motion.  Appellants' Opening Briefs and Joint Appendix due:  May 30, 2017.  Nos. 71873/71889.17-07613




03/17/2017Order/ProceduralFiled Order Regarding Transcripts. Appellants' counsel have filed a motion for an extension of time to file the opening briefs in which counsel inform this court that the transcripts requested in Docket No. 71873 have not yet been received. To date, Transcript Video Services has not filed the notice of delivery required by NRAP 9(c)(2). Court Reporter Certificate due: 14 days. fn1[A copy of the transcript request form is attached.] fn2[If Transcript Video Services believes it is not responsible for filing and delivering the requested transcripts, it shall inform this court in writing within 7 days of the date of this order.] Nos. 71873/71889.17-09018




03/22/2017TranscriptFiled Notice from Court Reporter. Rachel Chaisson stating that the requested transcripts were delivered.  Dates of transcripts: 02/23/16, 05/24/16, 05/27/16, 08/18/16, 08/19/16, 08/22/16, 08/25/16, 08/26/16, 09/01/16, 09/08/16, 09/15/16, 09/23/16. Nos. 71873/71889.17-09510




05/30/2017AppendixFiled Appendix to Appellants' Opening Brief Volume I. Nos. 71873/71889.17-18030




05/30/2017AppendixFiled Appendix to Appellants' Opening Brief Volume II. Nos. 71873/71889.17-18031




05/30/2017AppendixFiled Appendix to Appellants' Opening Brief Volume III. Nos. 71873/71889.17-18032




05/30/2017AppendixFiled Appendix to Appellants' Opening Brief Volume IV. Nos. 71873/71889.17-18033




05/30/2017AppendixFiled Appendix to Appellants' Opening Brief Volume V. Nos. 71873/71889.17-18034




05/30/2017AppendixFiled Appendix to Appellants' Opening Brief Volume VI. Nos. 71873/71889.17-18035




05/30/2017AppendixFiled Appendix to Appellants' Opening Brief Volume VII. Nos. 71873/71889.17-18036




05/31/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Disclosure statement is required. NRAP 26.1). Nos. 71873/71889.17-18045




05/31/2017BriefFiled Appellants' Joint Opening Brief. Nos. 71873/71889.17-18067




06/09/2017Notice/IncomingFiled Errata to Appellants' Joint Opening Brief. Nos. 71873/71889.17-19100




06/15/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's S.L.'s Answering Brief due:  July 5, 2017.  Nos. 71873/71889.17-19813




06/16/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent State of Nevada Department of Family Services' Answering Brief due: July 5, 2017.  Nos. 71873/71889.17-20122




07/06/2017BriefFiled Respondent State of Nevada Department of Family Services' Answering Brief. Nos. 71873/71887.17-22408




07/06/2017AppendixFiled Respondent State of Nevada Department of Family Services'  Appendix Volume 1. Nos. 71873/71889.17-22392




07/06/2017Notice/IncomingFiled Respondent S.L.'s NRAP 26.1 Disclosure and Joinder to Answering Brief. Nos. 71873/71889.17-22455




08/08/2017Order/ProceduralFiled Order.  Appellant's Counsel's Amended Certificate of Service of Opening Brief and Appendix due:  5 days.  Respondents' (S.L., N.R.B., H.R.B., & W.C.B.) Answering Briefs due:  30 days from the amended service.  Nos. 71873/71889.17-26309




08/09/2017Notice/IncomingFiled Amended Certificate of Service (Opening Brief and Appendix).17-26444




10/16/2017Order/ProceduralFiled Order to File Document.  Respondents N.R.B., H.R.B., and W.C.B. Answering Brief due:  11 days.  Nos. 71873/71889.17-35329




10/18/2017BriefFiled Respondents' N.R.B., H.R.B. and W.C.B.'S Answering Brief and Joinder to Appellant's Petition For Review. Nos. 71873/71889.17-35606




11/01/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Reply Brief due:  November 16, 2017.  Nos. 71873/71889.17-37379




11/16/2017BriefFiled Appellant's Joint Reply Brief. Nos. 71873/71889.17-39647




11/16/2017Case Status UpdateBriefing Completed/To Screening.


11/22/2017BriefFiled Respondents N.R.B., H.R.B. and W.C.B.?S Answering Brief and Joinder to Appellants? Petition for Review. Nos. 71873/7188917-40484




02/26/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar. Nos. 71873/71889.18-07418




02/28/2018Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, April 11, 2018, at 11:30 a.m. for 30  minutes in Las Vegas.18-07811




03/28/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-11961




04/11/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel.


08/02/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cherry/Parraguirre/Stiglich. Author: Cherry, J. Majority: Cherry/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 59. SNP18-MC/RP/LS  Nos. 71873/7188918-29636




08/27/2018RemittiturIssued Remittitur. Nos. 71873/7188918-33372




08/27/2018Case Status UpdateRemittitur Issued/Case Closed. Nos. 71873/71889


09/07/2018RemittiturFiled Remittitur. Received by District Court Clerk on August 31, 2018.18-33372





Combined Case View